DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame (claims 12 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duncanson US 2021/0070378 A1.
Regarding claim 1, Duncanson discloses a vehicle, comprising: a sleeper cab (118 in FIG. 1) including a front end and a rear end opposite to the front end; a first fairing portion (130 in FIG. 3) protruding from the rear end of the sleeper cab, the first fairing portion including a first external surface and a first internal surface opposite to the first external surface; a first fairing panel (136 and 136’ in FIG. 3) in hingedly (see abstract) coupled to the first fairing portion, the first fairing panel having a first outer surface and a first inner surface opposite to the first outer surface, the first fairing panel moveable between: a first position in which the first outer surface and the first external surface define a first aerodynamic surface; and a second position in which the first outer surface is at an angle of 90-degrees or less to the first external surface.
Regarding claim 7, Duncanson discloses the vehicle of claim 1, wherein the sleeper cab (118 in FIG. 1) further includes a second fairing portion (132 or 134 in FIG. 1) protruding from the rear end of the sleeper cab, the second fairing portion being spaced apart from the first fairing portion (130 in FIG. 1), the second fairing portion including a second external surface and a second internal surface opposite to the second external surface.
Regarding claim 12, Duncanson discloses a vehicle, comprising: a frame; a cab (108 in FIG.1) attached to the frame (106 in FIG. 1), the cab including: a front end; a rear end opposite to the front end, the rear end spaced apart from the front end; a first side; and a second side opposite to the first side, the second side being spaced apart from the first side; a first extender panel (on the right side of cab136 and 136’ in FIG. 3) at the rear end of the cab, the first extender panel being rotatably moveable between a first closed position and a first opened position, the first extender panel (on the left side of the cab 136 and 136’ in FIG. 3) being rotatable by an angle of at least 90-degrees; and a second extender panel at the rear end of the cab, the second extender panel being rotatably movable between a second closed position and a second opened position, the second extender panel being rotatable by an angle of at least 90-degrees.
Regarding claim 13, Duncanson discloses the vehicle of claim 12, wherein when, the first extender panel (136’) is in the first opened position, the frame and the rear end of cab are accessible (300) to a driver or mechanic as shown in FIG. 3.
Regarding claim 14. Duncanson discloses the vehicle of claim 12, wherein, when the second extender panel (136’) is in the second opened position, the frame and the rear end of the cab are accessible (300) to a driver or mechanic as shown in FIG. 3.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The cited references show several other fairing panels similar to that of the current invention. 
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 2-6, 8-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The recitations of the specific features of a locking assembly in claim 18 including especially the construction of a first male component on the internal surface of the fairing portion; a first female component on the inner surface of the rotatable panel, the female component being positioned between the first end and the second end, the female component spaced apart from the first end and the second end; and a pull component configured in mechanical cooperation with the female component, the pull component configured to unlock the locking assembly when pulled are not taught nor is fairly suggested by the prior art of record. 	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612